CONCURRING OPINION.
ELLISON, P. J.
I agree to an affirmance of the judgment notwithstanding a large part of plaintiff’s case is not worthy of belief. But some of it is not of such character that an appellate court could say it is false, as a matter of law. To illustrate: the law recognizes the binding effect of a verdict, though the jury finding it may believe a large part of the story of witnesses is wilfully false. It is common to instruct a jury to the effect that if they find perjury has been committed in material parts of the testimony of witnesses, they are at liberty to reject the whole of it, but are not compelled to do so. So if it be conceded that plaintiff’s story that there was a sexual connection without her consent, may reasonably be believed by a jury, we may reject most of what remains as imaginative garnishing, or horrifying adornment, and yet leave her with enough to make out a case in an appellate tribunal.